Citation Nr: 1009205	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-20 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota



THE ISSUE

Entitlement to service connection for idiopathic pulmonary 
fibrosis (IPF) as a result of asbestos exposure. 



REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1974.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from August 2006 and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (the RO) in Fargo, North Dakota.

By its August 2006 rating decision, the RO denied entitlement 
to service connection for respiratory problems as a result of 
asbestos exposure.  The Veteran filed a timely notice of 
disagreement with new evidence for reconsideration of the 
decision.  By its June 2007 rating decision, the RO denied 
entitlement to service connection for idiopathic pulmonary 
fibrosis as a result of asbestos exposure.  The Veteran filed 
a timely substantive appeal.

Matters not on appeal   

By its August 2006 decision, the RO granted entitlement to 
service connection for diabetes mellitus, type II, with a 20 
percent disability rating, effective March 30, 2006; and 
denied service connection for hypertension.  By a June 2009 
rating decision, the RO granted an increased rating for the 
service-connected diabetes mellitus type II from 20 percent 
to 40 percent disabling, effective May 30, 2008.  The Veteran 
did not disagree with these decisions.  Therefore, they are 
not in appellate status.  They will be discussed no further 
herein.   See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].




FINDING OF FACT

The most probative evidence indicates that the Veteran's 
idiopathic pulmonary fibrosis is not caused by exposure to 
asbestos in service.


CONCLUSION OF LAW

Idiopathic pulmonary fibrosis was not incurred in active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
IPF due to exposure to asbestos in service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied.  The Board observes that the Veteran was informed 
of the evidentiary requirements for service connection in a 
letter from the RO dated April 17, 2006, which informed him 
that the evidence must show that he had an injury in military 
service, or a disease that began in or was made worse during 
military service, or there was an event in service that 
caused an injury or disease.  
 
Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
Agencies." With respect to private treatment records, the 
letter informed the Veteran that VA would attempt to obtain 
any additional information or evidence he identified and 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The April 2006 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, or asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency.  [Emphasis supplied as in original]

The April 2006 VCAA letter also instructed the Veteran to 
send any evidence that he had in his possession that pertains 
to his claims.  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that the RO informed the Veteran that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the April 2006 
VCAA letter.  The Veteran was also provided specific notice 
of the Dingess decision in the April 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the April 2006 letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.

With respect to effective date, the April 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must ordinarily be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits.  
Here, there is no problem with the timing of the VCAA notice, 
inasmuch as the April 2006 VCAA notice was provided to the 
Veteran prior to the RO's August 2006 unfavorable rating 
decision.  
 
The Veteran has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the Veteran's service 
treatment records and his VA and private treatment records.

Additionally, as the Board will discuss in its analysis 
below, the Veteran was provided with a VA respiratory 
examination and opinion in March 2007.  The report of this 
examination reflects that the examiner reviewed the Veteran's 
past medical history, recorded his current complaints, 
conducted an appropriate physical examination with diagnostic 
testing, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
RO also obtained a file review and opinion by a pulmonary 
specialist during August 2009 the medical reviewer stated 
that he had reviewed the Veteran's file folder, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that the examination and the medical review report 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
declined the opportunity to have a personal hearing with a 
Board member.  He has been ably represented by his state 
service organization representative, who presented argument 
on his behalf as recently as September 2009.
 
Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Entitlement to service connection for idiopathic pulmonary 
fibrosis as a result of asbestos exposure. 

The Veteran contends that his idiopathic pulmonary fibrosis 
was caused by exposure to asbestos when he was in the Navy 
working as an electrical repairman on decommissioned ships.    



Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestosis

Common materials that may contain asbestos include steam 
pipes for heating units and boilers, ceiling tiles, roofing 
shingles, wallboard, fire-proofing materials, and thermal 
insulation.  M21-1MR, Part IV.ii.2.C.9.a (December 13, 2005).  
The manufacture and servicing of friction products containing 
asbestos, such as clutch facings and brake linings, have been 
shown, among others, to be occupations involving exposure to 
asbestos.  M21-1MR, Part IV.ii.2.C.9.f.  

Diseases associated with exposure to asbestos are fibrosis, 
the most commonly occurring of which is interstitial 
pulmonary fibrosis, or asbestosis; tumors; pleural effusions 
and fibrosis; pleural plaques; mesotheliomas of pleura and 
peritoneum and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system, except the prostate.  M21-1MR, Part IV.ii.2.C.9.b.

The clinical diagnosis of asbestosis requires both (1) a 
history of exposure to asbestos and (2) radiographic evidence 
of parenchymal lung disease.  M21-1MR, Part IV.ii.1.H.29 
(December 13, 2005).  

Analysis

Hickson element (1) requires medical evidence of a current 
disability.  In the present case, the record reveals a 
history of diagnosed idiopathic pulmonary fibrosis (IPF) 
which began as bronchitis in 2004 and progressed to IPF by 
December 2006.  A VA examiner in March 2007 diagnosed the 
Veteran with IPF.  During March 2009 the Veteran underwent a 
single left lung transplant based on a diagnosis of IPF.  
Therefore, Hickson element (1) has been met.   

Hickson element (2) requires evidence of in-service 
incurrence or aggravation of a disease or injury.  There is 
no evidence of a respiratory disease in the Veteran's service 
treatment records.  However, there is evidence of injury, in 
this case exposure to asbestos.  In a January 2007 statement 
in support of his claim, the Veteran said that he was aboard 
ships in dry-dock during the summer of 1972 and for 6 months 
in 1973 to 1974 where his job as an electric repairman was to 
strip florescent lighting out of the decommissioned ships.  
This disturbed asbestos and caused it to float in the air 
which he breathed.  The RO has conceded exposure to asbestos, 
as also does the Board herein.

Hickson element (3), medical nexus, in this case requires a 
connection between the Veteran's diagnosed IPF and his 
exposure to asbestos in service.  

The Veteran has filed a January 2007 letter from his private 
pulmonologist, Dr. D.D., who stated that a computed 
tomographic (CT) scan of the Veteran's chest conducted on 
January 3, 2007, showed extensive and severe interstitial 
lung disease.  In consultation with the radiologist, Dr. D.D. 
felt that the differential diagnosis would most certainly 
include asbestosis as an etiology of the lung disease, 
inasmuch as the Veteran was exposed to asbestos when 
decommissioning ships.  He further opined: "Hence, although 
the diagnosis is not certain, it is in the differential 
diagnosis that asbestosis is the cause of his interstitial 
lung disease.  Consideration should be given to the fact that 
this may be service related."

A VA examiner, Dr. P.H., in March 2007, concluded that 
pulmonary function tests 
were indicative of moderate restrictive respiratory disease 
with moderately reduced diffusion capacity, which he 
diagnosed as IPF.  He noted that the x-ray picture was most 
compatible with IPF.  He opined that the lung condition was 
less likely as not caused by or a result of the Veteran's 
asbestos exposure.  He noted that his opinion was based on 
the Veteran's history, the physical examination, review of 
his outside medical records, and review of the medical 
literature.  

A VA pulmonary specialist, Dr. A.A., reviewed the Veteran's 
claims folder during August 2009.  He noted that the Veteran 
has well proven IPF diagnosed by clinical course, 
radiological data, and confirmed by biopsy.  He stated that 
there was no conclusive evidence of asbestos related lung 
disease in the Veteran's case, though he certainly could have 
been exposed to asbestos while working for the Navy.  The 
clinical course of his disease is consistent with IPF, not 
asbestos.  IPF is a subtype of interstitial lung disease, as 
is asbestosis.  Therefore, asbestosis is in the differential 
diagnosis, but with all reasonable certainty it is not the 
diagnosis in this case.  He concluded that the diagnosis 
remains IPF, and there is no medical evidence that supports 
IPF being caused by asbestos exposure.  He opined that the 
Veteran's lung disease was caused less likely than not by 
exposure to asbestos.   

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
the Board places greater probative value on the VA examiners' 
opinions that the Veteran's IPF is unrelated to exposure to 
asbestos in service, in particular the reviewing 
pulmonologist's opinion in August 2009, which is based on a 
review of a complete history of the disease contained in the 
claims folder since its inception. 

In his July 2008 substantive appeal (VA Form 9), the Veteran 
essentially contends that his lung disease should be 
characterized as "interstitial pulmonary fibrosis" instead 
of "idiopathic pulmonary fibrosis," the difference being 
that "idiopathic" connotes that the etiology of the 
pulmonary fibrosis is unknown.  He filed medical articles 
that he contend show that Interstitial pulmonary lung disease 
is the proper term for his medical condition, which he 
believes is caused by exposure to asbestos.  In argument 
filed in September 2009, the Veteran's representative 
contended that the two pulmonary specialists' opinions were 
essentially in equipoise, and that with application of the 
benefit of the doubt, the claim should be resolved in favor 
of the Veteran.  

However, "idiopathic pulmonary fibrosis" is medically 
defined as "chronic inflammation and progressive fibrosis of 
the pulmonary alveolar walls, with steadily progressive 
dyspnea, resulting finally in death from oxygen lack or right 
heart failure.  Sometimes it is a component of bronchiolitis 
obliterans with organizing pneumonia (see under 
bronchiolitis).  The acute rapidly fatal form is called acute 
interstitial pneumonia or Hamman-Rich syndrome.  Called also 
chronic fibrous pneumonia, interstitial or usual interstitial 
pneumonia, diffuse interstitial pulmonary fibrosis, fibrosing 
alveolitis, and interstitial or interstitial pulmonary 
fibrosis.  See Dorland's Illustrated Medical Dictionary, 30th 
Edition, 2003, page 698.  

In the present case, the record reveals that the Veteran has 
consistently been diagnosed with idiopathic pulmonary 
fibrosis, which is a form of interstitial pulmonary fibrosis, 
but distinguishable from asbestosis.  As noted above, his IPF 
had its inception as symptoms of bronchitis during 2004.  A 
VA outpatient treatment report in October 2008 indicates that 
the Veteran underwent a video-assisted thorascopic procedure 
(a biopsy) during February 2008 with pathology revealing 
usual interstitial pneumonia seen in association with 
idiopathic pulmonary fibrosis.  The University of Wisconsin 
hospital reports in March 2009 relating to left lung 
replacement surgery note that the Veteran suffered from end-
stage lung disease secondary to IPF.

Therefore, the course of the Veteran's lung disease on record 
is consistent with the medical definition of IPF, which can 
also be called interstitial pulmonary fibrosis.  This 
progression was recognized by the VA reviewing pulmonary 
specialist, Dr. A.A., who noted that both IPF and asbestosis 
were subtypes of interstitial lung disease.  He concluded 
that, while asbestosis is in the differential diagnosis, with 
all reasonable certainty it is not the diagnosis in this 
case.  By contrast, Dr. D.D, whose January 2007 CT scan and 
letter were involved in an earlier diagnostic stage of the 
Veteran's lung disease, relied on the differential diagnosis 
of asbestosis because he was unable to make a diagnosis with 
certainty at that time.  Therefore, the Board concludes that 
Hickson element (3) has not been met.  The claim must fail on 
that basis.     

In sum, the Board has considered the benefit-of-the-doubt 
doctrine, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As discussed above, the 
record, as confirmed by Dr. A.A.'s opinion after having had 
the opportunity to review the documentation of the entire 
course of the disease, demonstrates that the Veteran's IPF 
was not related to his exposure to asbestos.  Therefore, on 
the basis of the above analysis, and after consideration of 
all the evidence, the Board finds that the preponderance of 
the evidence is against this service connection claim. The 
Veteran does not have asbestosis, and his IPF is not 
traceable to active military service.


ORDER

Entitlement to service connection for idiopathic pulmonary 
fibrosis is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


